DETAILED ACTION
This Office Action is in response to the application filed on 6 October 2020.
Claims 45-64 are presented for examination.
Claims 1-44 are canceled.
Claims 45-64 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6 October 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 7 May 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 7 October 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 63-64 are rejected under 35 U.S.C. 101 because it fails to be limited to embodiments which fall within a statutory category.
Claim 63 recites, “A computer program product comprising instructions, which when executed by a processor…”
The specification (US 2021/0368446 A1), recites, as follows:
[0156]  Applications and software may be stored on any computer-readable storage medium. The computer-readable storage medium may be tangible or in a transitory/non-transitory medium such as optical (e.g., CD, DVD, etc.), magnetic (e.g., tape), or other memory currently known or developed in the future.



Applicant has provided another antecedent basis for the claim terminology “a tangible article of manufacture”. Applicant has provided intrinsic evidence of embodiment for the term as “limited to wireless, wired, optical fiber cable, radio frequency (RF), etc". Since the applicant fails inclusively and specifically to provide antecedent basic to limit the specific statutory embodiments, “a physical computer storage medium” belongs to the intrinsic nonstatutory embodiments such as carrier signal, radio wave, light wave, and transmission medium/media. 
Note that signal claims are not directed to a process since they do not cover an act or series of acts. No part of the signal is a mechanical “device” or “part.” A propagating electromagnetic signal is not a “machine” as that term is used in § 101. Signals, standing alone, are not “manufacture[s]” under the meaning of that term in §101. A signal comprising a fluctuation in electric potential or in electromagnetic fields is not a “chemical union,” nor a gas, fluid, powder, or solid. Signals are not “composition[s] of matter.” Thus, a transitory, propagating signal is not a “process, machine, manufacture, or composition of matter. Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter. (see In re Nuijten, 500 F. 3d 1346 1356 n.7 (Fed. Cir 2007). 
In view of the above analysis, claim 63 is ineligible for patent protection as failing to be limited to embodiments which fall within a statutory category. 
Claim 64 is also rejected since it is dependent on the rejected claim set forth above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 45, 54 and 63 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2015/0327170 A1), hereinafter Kim.

Regarding Claim 45, Kim discloses a method in a user equipment (UE), the method comprising: 
generating (see Figure 2, step 225 and paragraph 39; generating/perform the TAU process), by a UE (see Figure 2, step 225 and paragraph 39; by the UE/UE 200), a first message comprising an active time request and a UE identifier of the UE (see Figure 2, step 225 and paragraph 39; a first message/(attach or tracking area update) comprising an active time request/(active time value) and a UE identifier/(TAU process contains a P-TMSI which identifies the UE) of the UE/(UE 200) Note, In 2012/0189016 Bakker discloses TAU update contains P-TMSI and GUTI in paragraphs 206 and 302); 
sending (see Figure 2, step 225 and page 3, paragraph 39; sending/UE 200 sends Request for an Active Time in step 225 to MME 215), by the UE (see Figure 2, step 225 and page 3, paragraph 39; by the UE/UE 200), the first message to a network node (see Figure 2, step 225 and page 3, paragraph 39; the first message/(attach or tracking area update) to a network node/MME 215); 
receiving (see Figure 2, step 230 and page 3, paragraph 41, lines 1-3; receiving/MME 215 sends Active Time value to UE 200), by the UE (see Figure 2, step 230 and page 3, paragraph 41, lines 1-3; by the UE/UE 200), a second message from the network node comprising an active time response (see Figure 2, step 230 and page 3, paragraph 41, lines 1-3; a second message/(active time value and a periodic TAU timer value) from the network node/(MME 215) comprising an active time response/active time value and a periodic TAU timer value);
determining, by the UE (see Figure 2, step 230 and page 3, paragraph 41; by the UE/UE 200), an active time value based upon the active time response (see Figure 2, step 230 and page 3, paragraph 41; an active time value/(active time value) based upon the active time response/active time value provided by the MME 215 in step 230); 
setting (see Figure 2, steps 230 and 235 and page 3, paragraph 41, lines 4-6; setting/UE transitions from connected to IDLE and the timer is started), by the UE (see Figure 2, steps 230 and 235 and page 3, paragraph 41, lines 4-6; by the UE/UE 200), an active time timer to the active time value (see Figure 2, steps 230 and 235 and page 3, paragraph 41, lines 4-6; an active time timer/(active timer) to the active time value/active time value from step 230); 
sending (see Figure 2, step 275 and page 3, paragraph 42, lines 4-5; send/triggered), by the UE (see Figure 2, step 275 and page 3, paragraph 42; by the UE/UE 200), mobile originated (MO) traffic (see Figure 2, step 275 and page 3, paragraph 42, lines 4-5; mobile originated (MO)/MO traffic/call); and
entering (see Figure 2, step 265 and page 3, paragraph 42, lines 1-2; enter/changes), by the UE (see Figure 2, step 265 and page 3, paragraph 42, lines 1-3; by the UE/UE 200), a power saving mode (PSM) after expiration of the active time timer (see Figure 2, step 265 and page 3, paragraph 42, lines 1-3; a power saving mode (PSM)/(PSM 265) after expiration/expiration of the active time timer/active timer 240).
Regarding Claim 54, Kim discloses a user equipment (UE) (see Figure 8 and page 6, paragraph 75; a user equipment (UE)/UE) comprising: 
a memory (see Figure 8 and page 6, paragraph 75; a memory/UE in Figure 8 contains a memory); and 
a processor (see Figure 8 and page 6, paragraph 76, lines 3-4; a processor/controller 820) coupled to the memory (see Figure 8 and page 6, paragraph 75; a memory/UE in Figure 8 contains a memory), the processor (see Figure 8 and page 6, paragraph 76, lines 3-4; the processor/controller 820) configured to: 
generate a first message comprising an active time request and a UE identifier of the UE (see Figure 2, step 225 and paragraph 39; generate/(perform the TAU process) a first message/(attach or tracking area update) comprising an active time request/(active time value) and a UE identifier/(TAU process contains a P-TMSI which identifies the UE) of the UE/(UE 200) Note, In 2012/0189016 Bakker discloses TAU update contains P-TMSI and GUTI in paragraphs 206 and 302); 3Atty. Docket No.: 50539-US-PCT 4214-67307 
send the first message to a network node (see Figure 2, step 225 and page 3, paragraph 39; send the first message/(attach or tracking area update) to a network node/MME 215); 
receive a second message from the network node comprising an active time response (see Figure 2, step 230 and page 3, paragraph 41, lines 1-3; receive a second message/(active time value and a periodic TAU timer value) from the network node/(MME 215) comprising an active time response/active time value and a periodic TAU timer value); 
determine an active time value based upon the active time response (see Figure 2, step 230 and page 3, paragraph 41; determine an active time value/(active time value) based upon the active time response/active time value provided by the MME 215 in step 230); 
set an active time timer to the active time value (see Figure 2, steps 230 and 235 and page 3, paragraph 41, lines 4-6; set/(UE transitions from connected to IDLE and the timer is started) an active time timer/(active timer) to the active time value/active time value from step 230); 
send mobile originated (MO) traffic (see Figure 2, step 275 and page 3, paragraph 42, lines 4-5; send/triggered mobile originated (MO)/MO traffic/call); and 
enter a power saving mode (PSM) after expiration of the active time timer (see Figure 2, step 265 and page 3, paragraph 42, lines 1-3; enter/changes a power saving mode (PSM)/(PSM 265) after expiration/expiration of the active time timer/active timer 240).
Regarding Claim 63, Kim discloses a computer program product comprising instructions which, when executed by a processor of a user equipment (UE), cause the UE to: 
generate a first message comprising an active time request and a UE identifier of the UE (see Figure 2, step 225 and paragraph 39; generate/(perform the TAU process) a first message/(attach or tracking area update) comprising an active time request/(active time value) and a UE identifier/(TAU process contains a P-TMSI which identifies the UE) of the UE/(UE 200) Note, In 2012/0189016 Bakker discloses TAU update contains P-TMSI and GUTI in paragraphs 206 and 302); 
send the first message to a network node (see Figure 2, step 225 and page 3, paragraph 39; send the first message/(attach or tracking area update) to a network node/MME 215); 
receive a second message from the network node comprising an active time response (see Figure 2, step 230 and page 3, paragraph 41, lines 1-3; receive a second message/(active time value and a periodic TAU timer value) from the network node/(MME 215) comprising an active time response/active time value and a periodic TAU timer value); 
determine an active time value based upon the active time response (see Figure 2, step 230 and page 3, paragraph 41; determine an active time value/(active time value) based upon the active time response/active time value provided by the MME 215 in step 230); 
set an active time timer to the active time value (see Figure 2, steps 230 and 235 and page 3, paragraph 41, lines 4-6; set/(UE transitions from connected to IDLE and the timer is started) an active time timer/(active timer) to the active time value/active time value from step 230); 
send mobile originated (MO) traffic (see Figure 2, step 275 and page 3, paragraph 42, lines 4-5; send/triggered mobile originated (MO)/MO traffic/call); and 
enter a power saving mode (PSM) after expiration of the active time timer (see Figure 2, step 265 and page 3, paragraph 42, lines 1-3; enter/changes a power saving mode (PSM)/(PSM 265) after expiration/expiration of the active time timer/active timer 240).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 46, 55 and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hoeglund et al (WO 2019/032012 A1), hereinafter Hoeglund.

Regarding Claim 46, Although Kim discloses the method as set forth above,
Kim does not explicitly disclose “wherein the active time request comprises a request to set the active time value to zero, and wherein the active time response comprises the active time value set to zero”.
However, Hoeglund discloses the method, wherein the active time request comprises a request to set the active time value to zero (see page 26, lines 10-13; wherein the active/active time/time request comprises a request to set/set the active/active time/time value to zero/zero), and wherein the active time response comprises the active time value set to zero (see page 26, lines 10-13; and wherein the active/active time/time response comprises the active time value set to zero/zero).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the active time request comprises a request to set the active time value to zero, and wherein the active time response comprises the active time value set to zero” as taught by Hoeglund in the system of Kim so the Active Time is set to zero to reduce power consumption of the wireless terminal device (see page 27, lines 12-13 of Hoeglund).
Regarding Claim 55, Although Kim discloses the UE as set forth above,
Kim does not explicitly disclose “wherein the active time request comprises a request to set the active time value to zero, and wherein the active time response comprises the active time value set to zero”.
However, Hoeglund discloses the method, wherein the active time request comprises a request to set the active time value to zero (see page 26, lines 10-13; wherein the active/active time/time request comprises a request to set/set the active/active time/time value to zero/zero), and wherein the active time response comprises the active time value set to zero (see page 26, lines 10-13; and wherein the active/active time/time response comprises the active time value set to zero/zero).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the active time request comprises a request to set the active time value to zero, and wherein the active time response comprises the active time value set to zero” as taught by Hoeglund in the system of Kim so the Active Time is set to zero to reduce power consumption of the wireless terminal device (see page 27, lines 12-13 of Hoeglund).
Regarding Claim 64, Although Kim discloses the computer program product as set forth above,
Kim does not explicitly disclose “wherein the active time request comprises a request to set the active time value to zero, and wherein the active time response comprises the active time value set to zero”.
However, Hoeglund discloses the computer program product, wherein the active time request comprises a request to set the active time value to zero (see page 26, lines 10-13; wherein the active/active time/time request comprises a request to set/set the active/active time/time value to zero/zero), and wherein the active time response comprises the active time value set to zero (see page 26, lines 10-13; and wherein the active/active time/time response comprises the active time value set to zero/zero).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the active time request comprises a request to set the active time value to zero, and wherein the active time response comprises the active time value set to zero” as taught by Hoeglund in the system of Kim so the Active Time is set to zero to reduce power consumption of the wireless terminal device (see page 27, lines 12-13 of Hoeglund).


Claims 48 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Huawei et al (“Solution for Key Issue#4: MICO mode enhanced with Active Timer”), hereinafter Huawei NPL, and further in view of Sony et al (“Solution for KI4 track 2: Power Saving Functions”), hereinafter Sony NPL.

Regarding Claim 48, Although Kim discloses the method as set forth above,
Kim does not explicitly disclose “wherein the active time response comprises a mostly MO traffic (MMOT) support flag” or “wherein the predetermined time is stored at the UE or received from the network node”.
However, Huawei NPL discloses the method, wherein the active time response comprises a mostly MO traffic (MMOT) support flag (see Figure 6.x.4-1, step 4 and page 1, MICO section of the chart; wherein the active time response/(Registration Accept) comprises a mostly MO traffic (MMOT) support flag/MICO mode indication), wherein the predetermined time is stored at the UE or received from the network node (see Figure 6.x.4-1, step 1; wherein the predetermined time is received from the network node/UE request active time from AMF as shown in Figure 6.x.4-1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the active time response comprises a mostly MO traffic (MMOT) support flag” or “wherein the predetermined time is stored at the UE or received from the network node” as taught by Huawei NPL in the system of Kim to realize power saving (see page 2, Section 6.X.1 Introduction, line 3 of Huawei NPL).
Although the combination of Kim and Huawei NPL discloses the method as set forth above,
The combination of Kim and Huawei NPL does not explicitly disclose “and wherein the method further comprises setting the active time value to zero for a predetermined time when the MMOT support flag is set to true”.
However, Sony NPL discloses and wherein the method further comprises setting the active time value to zero for a predetermined time when the MMOT support flag is set to true (see page 1, Background, line 27; and wherein the method further comprises setting the active time value/(active time) to zero/zero for a predetermined time when the MMOT support flag/(MICO) is set to true. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “and wherein the method further comprises setting the active time value to zero for a predetermined time when the MMOT support flag is set to true” as taught by Sony NPL in the combined system of Kim and Huawei NPL to allow for deep sleep periods (see page 1, Discussion, line 2 of Sony NPL).
Regarding Claim 57, Although Kim discloses the UE as set forth above,
Kim does not explicitly disclose “wherein the active time response comprises a mostly MO traffic (MMOT) support flag” or “wherein the predetermined time is stored at the UE or received from the network node”.
However, Huawei NPL discloses the UE, wherein the active time response comprises a mostly MO traffic (MMOT) support flag (see Figure 6.x.4-1, step 4 and page 1, MICO section of the chart; wherein the active time response/(Registration Accept) comprises a mostly MO traffic (MMOT) support flag/MICO mode indication), wherein the predetermined time is stored at the UE or received from the network node (see Figure 6.x.4-1, step 1; wherein the predetermined time is received from the network node/UE request active time from AMF as shown in Figure 6.x.4-1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the active time response comprises a mostly MO traffic (MMOT) support flag” or “wherein the predetermined time is stored at the UE or received from the network node” as taught by Huawei NPL in the system of Kim to realize power saving (see page 2, Section 6.X.1 Introduction, line 3 of Huawei NPL).
Although the combination of Kim and Huawei NPL discloses the UE as set forth above,
The combination of Kim and Huawei NPL does not explicitly disclose “and wherein the processor is further configured to set the active time value to zero for a predetermined time when the MMOT support flag is set to true”.
However, Sony NPL discloses the UE, and wherein the processor is further configured to set the active time value to zero for a predetermined time when the MMOT support flag is set to true (see page 1, Background, line 27; and wherein the method further comprises setting the active time value/(active time) to zero/zero for a predetermined time when the MMOT support flag/(MICO) is set to true. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “and wherein the processor is further configured to set the active time value to zero for a predetermined time when the MMOT support flag is set to true” as taught by Sony NPL in the combined system of Kim and Huawei NPL to allow for deep sleep periods (see page 1, Discussion, line 2 of Sony NPL).

Claims 50 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Gao et al (US 2006/0285527 A1), hereinafter Gao.

Regarding Claim 50, Although Kim discloses the method as set forth above,
Kim does not explicitly disclose “further comprising starting, by the UE, the active time timer when the UE begins sending the MO traffic”.
However, Gao discloses the method, further comprising starting (see Figure 13, step 1305 and paragraph 71, lines 9-12; further comprising starting/start), by the UE (see Figure 13, step 1305 and paragraph 71, lines 9-12; by the UE/STA), the active time timer when the UE begins sending the MO traffic (see Figure 13, steps 1304-1305 and paragraph 71, lines 9-12; the active time timer/timer when the UE/STA begins sending/sender the MO traffic/multicast null data frame).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “further comprising starting, by the UE, the active time timer when the UE begins sending the MO traffic” as taught by Gao in the system of Kim to provide power efficiency in mobile devices (see page 1, paragraph 5, lines 6 and 8 of Gao).
Regarding Claim 59, Although Kim discloses the UE as set forth above,
Kim does not explicitly disclose “wherein the processor is further configured to start the active time timer when the UE begins sending the MO traffic”.
However, Gao discloses the UE, wherein the processor is further configured to start the active time timer when the UE begins sending the MO traffic (see Figure 13, steps 1304-1305 and paragraph 71, lines 9-12; wherein the processor is further configured to start/start the active time timer/timer when the UE/STA begins sending/sender the MO traffic/multicast null data frame).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the processor is further configured to start the active time timer when the UE begins sending the MO traffic” as taught by Gao in the system of Kim to provide power efficiency in mobile devices (see page 1, paragraph 5, lines 6 and 8 of Gao).

Claims 52 and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Jeong et al (US 2017/0164286 A1), hereinafter Jeong.

Regarding Claim 52, Although Kim discloses the method as set forth above,
Kim does not explicitly disclose “further comprising starting, by the UE, the active time timer when the UE receives a tracking area update accept message”.
However, Jeong discloses the method, further comprising starting (see Figure 3, step 379 and page 4, paragraph 75, line 4; starting/start), by the UE (see Figure 3, step 379 and page 4, paragraph 75, line 4; by the UE/UE 310), the active time timer when the UE receives a tracking area update accept message (see Figure 3, step 379 and page 4, paragraph 74, lines 4-6 and paragraph 75, line 4; the active/active time/time timer/timer when the UE/(UE 310) receives/(MME 320 sends) a tracking area/TA update/update accept/accept message/message).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “further comprising starting, by the UE, the active time timer when the UE receives a tracking area update accept message” as taught by Jeong in the system of Kim to increase effectiveness of communication when a user equipment sending and receiving messages through an operator network operates in power saving mode (see page 1, paragraph 1, lines 5-7 of Jeong).
Regarding Claim 61, Although Kim discloses the method as set forth above,
Kim does not explicitly disclose “wherein the processor is further configured to start the active time timer when the UE receives a tracking area update accept message”.
However, Jeong discloses the UE, wherein the processor is further configured to start the active time timer when the UE receives a tracking area update accept message (see Figure 3, step 379 and page 4, paragraph 74, lines 4-6 and paragraph 75, line 4; wherein the processor is further configured to start/start the active/active time/time timer/timer when the UE/(UE 310) receives/(MME 320 sends) a tracking area/TA update/update accept/accept message/message)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the processor is further configured to start the active time timer when the UE receives a tracking area update accept message” as taught by Jeong in the system of Kim to increase effectiveness of communication when a user equipment sending and receiving messages through an operator network operates in power saving mode (see page 1, paragraph 1, lines 5-7 of Jeong).

Claims 53 and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Huawei NPL.

Regarding Claim 53, Although Kim discloses the method as set forth above,
Kim does not explicitly disclose “wherein the active time request comprises a session initiation preference, wherein the session initiation preference comprises one or more of a mobile session origination only preference or a MMOT traffic preference”.
However, Huawei NPL discloses the method, wherein the active time request comprises a session initiation preference (see Figure 6.x.4-1 and page 3, Section 6.X.4 Procedures, step 1; wherein the active time request/(registration request) comprises a session initiation preference/MICO mode preference), wherein the session initiation preference comprises one or more of a mobile session origination only preference (see Figure 6.x.4-1 and page 3, Section 6.X.4 Procedures, step 1; wherein the session initiation preference comprises one or more of a mobile session origination only preference/MICO mode preference).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the active time request comprises a session initiation preference, wherein the session initiation preference comprises one or more of a mobile session origination only preference or a MMOT traffic preference” as taught by Huawei NPL in the system of Kim to realize power saving (see page 2, Section 6.X.1 Introduction, line 3 of Huawei NPL).
Regarding Claim 62, Although Kim discloses the UE as set forth above,
Kim does not explicitly disclose “wherein the active time request comprises a session initiation preference, wherein the session initiation preference comprises one or more of a mobile session origination only preference or a MMOT traffic preference”.
However, Huawei NPL discloses the UE, wherein the active time request comprises a session initiation preference (see Figure 6.x.4-1 and page 3, Section 6.X.4 Procedures, step 1; wherein the active time request/(registration request) comprises a session initiation preference/MICO mode preference), wherein the session initiation preference comprises one or more of a mobile session origination only preference (see Figure 6.x.4-1 and page 3, Section 6.X.4 Procedures, step 1; wherein the session initiation preference comprises one or more of a mobile session origination only preference/MICO mode preference).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the active time request comprises a session initiation preference, wherein the session initiation preference comprises one or more of a mobile session origination only preference or a MMOT traffic preference” as taught by Huawei NPL in the system of Kim to realize power saving (see page 2, Section 6.X.1 Introduction, line 3 of Huawei NPL).

Allowable Subject Matter
Claims 47-49, 51, 56-58 and 60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al (US 2016/0295504 A1) discloses System Enhancement for Using Extended DRX.  Specifically, Figures 6-7 and 9 and paragraphs 90-95 and 100.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469